—Order unanimously affirmed without costs. Memorandum: Petitioner’s failure to file the order to show cause pursuant to CPLR 304 renders these proceedings jurisdictionally defective. Although the more specific time limitations for service of process set forth in the Election Law supersede those in the CPLR (see, *952Matter of Barbarite v Hill, 197 AD2d 740; Matter of Ehle v Wallace, 195 AD2d 1086, lv denied 82 NY2d 653), compliance with the filing requirement is necessary for commencement of a special proceeding.
In view of our determination, we do not address the remaining contentions raised by petitioner. (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J.—Election Law.) Present—Denman, P. J., Balio, Wesley, Callahan and Davis, JJ. (Filed Aug. 25, 1994.)